         Case 1:20-cv-09091-MKV Document 12 Filed 01/04/21 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 NYU LANGONE HOSPITALS,                                                  DATE FILED: 1/4/2021

                               Plaintiff,

                       -against-                                    1:20-cv-09091-MKV

 NEW YORK HOTEL TRADES COUNCIL AND                               ORDER OF DISMISSAL
 HOTEL ASSOCIATION OF NEW YORK CITY,
 INC. HEALTH BENEFITS FUND,

                               Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 11]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

February 4, 2021. The Court only will extend that deadline if no settlement agreement has yet

been executed. The Court will not retain jurisdiction over the case if the Parties have a binding

settlement agreement, regardless of the status of payments pursuant to the agreement. If no

application to extend the deadline is made by either party, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                      _________________________________
Date: January 4, 2021                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
